Citation Nr: 0518429	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-24 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for poliomyelitis left leg 
with talipesequinus and flexor extensor weakness (claimed as 
left ankle, foot and shin injury).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The appellant had active service from March 1989 until June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  In April 2002 the RO denied service connection 
for poliomyelitis left leg with talipesequinus and flexor 
extensor weakness (claimed as left ankle, foot and shin 
injury).  The veteran has appealed.  A January 2004 decision 
by a Decision Review Officer (DRO) confirmed the denial of 
service connection.


REMAND

On a VA Form 9 dated June 11, 2004, the veteran requested a 
BVA hearing before a Veterans Law Judge in Washington, D.C.  
A second VA Form 9, received by the Board in February 2005, 
shows that the veteran requested both a BVA hearing before a 
Veteran's Law Judge in Washington, D.C., and a BVA hearing at 
a local VA office before a member, or members, of the BVA.  
The Board received a letter from the veteran's representative 
in June 2005 clarifying the issue and noting that the veteran 
desires a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

Schedule the veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



